Title: From John Adams to John Jay, 16 December 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Decr. 16. 1787
          
          Two Days ago, I received the Letter, you did me the Honour to write me, on the 16. of Octr. with its Enclosures.
          The Approbation of my Conduct in Europe expressed in the Resolution of Congress of the fifth of October, does me honour, and demands my Acknowledgments. The Permission to return to America and the termination of my Commission in Holland, having removed all Difficulties, It is my Intention, to embark with my Family in the Month of March. It would give me great Pleasure, sir to accept of your polite and friendly Invitation to New York: but as the health of my Family is very tender, and their Apprehensions of the Sea, very great, it will be neccessary for me to imbark for Boston.— Mr Smith and his Family will embark for New York. As Congress have not transmitted him any orders, relative to another Minister, or to a Charge des Affaires at this Court, the Presumption is that it is either the Intention of Congress, to have no Diplomatick Character here, or that other Persons are destined to fill it. in either Case Mr Smiths Road is as clear as mine to return home.
          You have, before this time, received from Col. Smith his own account of his Journey, Arrival and Reception in Portugal. His Reception was more flattering than could have been expected, and was in every respect I presume fully Satisfactory to him. But the Mission has been attended with Consequences affecting his health, which

there is reason to fear he will have Cause to remember for sometime. A bilious Fever or tertian Ague contracted in Portugal or Spain, has left him in a delicate State of Health, which I fear he will not fully remove till he Arrives in America.
          The Public Mind cannot be occupied about a nobler Object than the proposed Plan of Government. it appears to be admirably calculated to cement all America in Affection and Interest as one great Nation. A Result of Accommodation and Compromise, cannot be supposed, perfectly to coincide with any ones Ideas of Perfection. But as all the great Principles neccessary to Order, Liberty and Safety are respected in it, and Provision is made for Corrections and Amendments as they may be found neccessary, I confess I hope to hear of its Adoption by all the States.
          Two days ago, a great Consternation was Spread in the Stock Exchange, by a report of a quadruple Alliance of the two Empires with France and Spain. Whether this is any more, than an Artificial Circulation to turn the tide of popular Terror and Vapour, like the revived Conversations about an Invasion of England, I know not. France undoubtedly has the Power to form Alliances, if She will, which will bring the Existence of Britain and Prussia into Question. But the Revival of States General and Provincial, and the Contests which are likely to arise out of them will give the French Government Business enough for sometime.
          most perfectly do I agree with you that America has nothing to fear, but a Want of Union and a Want of Government. The United States now stand in an elevated Situation, and they must and will be respected and courted, not only by France and England, but by all other Powers of Europe, while they keep themselves neutral.
          It is Suspected by some, that the Additional Troops now recruiting for the Army, are intended to be sent to Canada and Nova scotia. their ostensible destination is to the West India Islands.
          No Answer is made to any of my Memorials or Letters to the Ministry. nor do I expect that any Thing will be done, while I Stay. There are reports of an Intention to send a Minister to America; and a Mr Lister, Liston. I think the name is, now at Madrid, is mentioned. But nothing has been Said to me, upon that subject for some time.
          With invariable Affection and Esteem / I have the Honour to be, sir, your / most obedient and most humble / servant
          
            John Adams
          
         